Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a terminal assembly for a driving motor, which is provided in a driving motor including a core bobbin assembly, to which a core around which a coil is wound in a circumferential direction is mounted, a support ring which supports an outside of the core bobbin assembly, and a terminal assembly coupled to an upper portion of the support ring to fix a coupling terminal, the terminal assembly for a driving motor comprising: a body formed in a circular shape in a plan view and formed in a stepped shape in a side sectional view, wherein the body comprises a bus bar fixing part, which is formed on an outer side thereof and allows a bus bar to be fixed thereto, and a terminal guiding part which is formed on an inner side thereof and partitions and guides terminals of the bus bar. 
The details regarding what the claimed terminal assembly and body are for are important to the claims, especially he motor has a support ring and the support ring has the terminal assembly mounted to an upper portion of the support ring. The claimed body in a terminal assembly in the sense that it is put in place to support the terminal assembly that includes bus bars, where the stepped shape provides support for the terminals that are on the bus bars, and the body fixes itself to the bus bars.
The applicant supportively illustrates this arrangement in figure 4, where there are the insertion of a bus bars from the top and from the bottom.  
There are well-known circular bodies for holding the bus bar and separate supports for the terminals, where the body is a circular flat item.  The examiner points to Sambuichi et al. (U. 
Claim 1 is considered non-obvious with respect to the closest related prior art. 
Claims 2-6 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 13, 2021